Opinion and Order
Tsoucalas, Judge:
Defendant has moved to consolidate Court Nos. 91-07-00533, 91-08-00567, 91-08-00576, 91-08-00583 and 91-08-00587 under the name of Federal-Mogul Corporation v. United States, Consol. Court No. 91-07-00533.
The Torrington Company (“Torrington”) opposes the motion insofar as it would consolidate Court No. 91-08-00567, where Torrington is plaintiff, with the other cases at issue here. NTN Bearing Corporation of America and NTN Kugellagerfabrik (Deutschland) GmbH (“NTN”) responded but takes no position on defendant’s motion. No other parties have responded to defendant’s motion.
Defendant’s motion is filed under Rule 42(a) of this Court which states;
When actions involving a common question of law or fact are pending before the court, it may order a joint hearing or trial of any or all the matters in issue in the actions; it may order all the actions consolidated under a consolidated complaint; and it may make such orders concerning proceedings therein as may tend to avoid unnecessary costs or delay.
*219The rule gives the court broad discretion to grant or deny consolidation. Manuli, USA, Inc. v. United States, 11 CIT 272, 277, 659 F. Supp. 244, 247 (1987).
The five cases which defendant seeks to consolidate challenge the final determination of the Department of Commerce, International Trade Administration’s (“Commerce” or “ITA”) calculation of dumping margins in the first administrative review of the antidumping duty order covering antifriction bearings (other than tapered roller bearings) and parts thereof from the Federal Republic of Germany. Antifriction Bearings (Other Than Tapered Roller Bearings) and Parts Thereof From The Federal Republic of Germany; Final Results of Antidumping Duty Administrative Review, 56 Fed. Reg. 31,692 (1991).
Defendant argues that since the same administrative record and final determination are at issue in these cases, consolidation would promote judicial efficiency. Also, defendant argues that consolidation will allow timely and final resolution of all issues in each of these cases in order to determine the final dumping margins to be applied and provide ultimate relief to all parties.
Torrington opposes consolidation of Court No. 91-08-00567 because it believes that there has been no showing by defendant of common issues of law or fact in these cases, no showing that defendant would be injured by denial of consolidation, and because consolidation would inconvenience Torrington because its interests conflict with plaintiffs NTN, GMN Georg Muller Nürnberg AG (“GMN”) and Neuweg Fer-tigung GmbH in Court Nos. 91-08-00576, 91-08-00583 and 91-08-00587.
Although the cases are clearly related, they are distinct. Of the twelve issues raised by plaintiff Federal-Mogul and the twelve issues raised by plaintiff Torrington, two can be considered identical. Plaintiffs Tor-rington and GMN raise one issue in common.
The large number of issues which are not common to all the cases weigh against consolidation of these cases. Zenith Elecs. Corp. v. United States, 15 CIT 539, 540, Slip Op. 91-98 (Nov. 14,1991) at 5. In addition, there has been no showing that denying consolidation would injure defendant. However, consolidation could prejudice plaintiffs Federal-Mogul, Torrington, GMN and NTN’s cases by making them both a plaintiff and a defendant in the consolidated case. This is a situation generally to be avoided. Atkinson v. Roth, 297 F.2d 570, 575 (3rd Cir. 1961). Therefore, defendant’s motion to consolidate these cases is denied.